Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: There are many similarities and dissimilarities between applicant’s invention and the invention of Anderson (US 2008/0164990). However, Anderson fails to disclose an actuating component disposed on another one of the base and the seat body and configured to actuate the actuated device when the seat 15 body pivots relative to the base around the pivoting axis to reach at least one of the front facing position and the rear facing position, the actuated device being actuated to generate different types of actuating signals when the seat body is located at the front facing position and the rear facing position; and20 a notifying device electrically connected to the actuated device and configured to generate different types of notifying signals when the actuated device is actuated by the actuating component to generate the different types actuating signals. No other prior art references in the record whether taken alone or in combination can solve these dissimilarities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636